Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on 04/21/2022 have been entered. Claims 1-18 remain pending in the application.
	With regards to the Objection to the Abstract, the objection has been withdrawn.
	With regards to the Objection to the Drawings, the objection has been withdrawn due to Applicant’s amendments.
	With regards to the Rejections under 101, the rejections have been withdrawn due to Applicant’s amendments.
	
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mudalige, US 2010/0256852 A1, herein referred to as Mudalige.

5.	Regarding claim 1:
		Mudalige discloses the following:
A processor and a memory (Paragraph 0128)
Determine a localization of a first vehicle, including location coordinates and an orientation of the first vehicle, based on first vehicle sensor data (Paragraphs 0056 and 0059)
Vehicles can use sensors to determine location upon a road
Orientation of vehicle can be determined from lane markings, features, landmarks, etc.
Wirelessly receive localizations of respective second vehicles, wherein a first vehicle field of view at least partially overlaps respective fields of view of each of the second vehicles (Paragraphs 0117 and 0118, Fig. 22, Fig. 23, and Fig. 27)
Positions are reported to leader vehicle
Vehicles are nearby each other and can observe each other, especially during a close following procedure
Distance between vehicles can be 6 meters or less
Examiner is interpreting fields of view as the collective ranges one could observe from the vehicle in any three-dimensional direction
Examiner notes that based on the current interpretation, if one vehicle can observe another vehicle, then the inverse is true as well; if the vehicles are close like that in the primary reference (< 6 meters), then both vehicles will be able to observe each other, meaning that based on the current claim interpretation, the fields of view are overlapping
Determine pair-wise localizations for respective pairs of the first vehicle and one of the second vehicles, wherein each of the pair-wise localizations defines a localization of the first vehicle relative to a global coordinate system based on a a) relative localization of the first vehicle with reference to the respective second vehicle and b) a second vehicle localization relative to the global coordinate system (Paragraphs 0056, 0067, 0070, 0116, and 0119)
Multiple vehicles may use methods for determining a range from that vehicle to another
Vehicles use GPS to determine position
Vector offset can be determined by comparing actual position to GPS indicated position
Vehicles can have multiple methods of localization
Determine an adjusted localization for the first vehicle that has a minimized sum of distances to the pair-wise localizations (Fig. 11, Paragraphs 0056, 0067, 0070, and 0064)
Vector offset can be used to minimize the error from localization using GPS
Offset can also be applied to objects

Regarding claim 2:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
The sensor data is from one or more of a GPS sensor, LIDAR sensor, camera sensor, or visual odometer (Paragraph 0056)
GPS sensors, cameras, and LIDAR devices can be used

Regarding claim 3:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
The second vehicles include respective second computers, each programmed to determine the localization of the second vehicle based on data received from one or more sensors in the respective second vehicle (Paragraph 0056)
Host vehicle can localize itself on road and determine orientation

Regarding claim 4:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
Determining a relative localization of the first vehicle with respect to each respective second vehicle, each relative localization including a relative pose and relative location coordinates with reference to the respective second vehicle based on data received wirelessly from a second vehicle computer (Paragraphs 0056, 0143, 0117, and 0120)
Vehicles can localize themselves using GPS, cameras, LIDAR, etc.
Follower vehicles can report actual positions to allow for correction of determined values of leader vehicle
Vehicles can communicate with each other
Leader vehicle’s position is communicated to the follower vehicles
Determining the second vehicle localization based on data receive from a sensor in the respective second vehicle (Paragraph 0056)
Vehicles can localize themselves using GPS, cameras, LIDAR, etc.
Determining the pair-wise localization of the first vehicle relative to the global coordinate system based on the second vehicle localization and the relative localization of the first vehicle (Paragraph 0117)
Follower vehicles can report actual positions, etc. to allow for correction of determined values of leader vehicle


Regarding claim 5:
	Mudalige, as shown above, discloses all the limitations of claim 4. Mudalige further
discloses the following:
The second vehicle localization includes a second vehicle pose with reference to the global coordinate system and a second vehicle location with reference to the global coordinate system (Paragraphs 0056 and 0059)
Vehicles can use GPS, cameras, LIDAR, etc. to localize themselves
Orientation of vehicle can be determined from lane markers, road features, landmarks, etc.

Regarding claim 6:
	Mudalige, as shown above, discloses all the limitations of claim 5. Mudalige further
discloses the following:
Determine a pair-wise pose of the first vehicle based on the relative pose of the first vehicle and second vehicle (Paragraphs 0134 and 0143)
Relative position vector information is sent to follower vehicles


Regarding claim 7:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
Compute each of the pair-wise localizations by minimizing distances between representations of the area in an objective function (Paragraphs 0056, 0067, and 0117)
GPS offset errors can be applied to positions
Follower vehicles can report actual positions, etc. to allow for correction of values in leader vehicle
Examiner notes that spec describes ‘minimizing distances’ as minimizing error between corresponding landmarks, etc.

Regarding claim 8:
	Mudalige, as shown above, discloses all the limitations of claim 7. Mudalige further
discloses the following:
The area is a 3D area including overlapping portion of the fields of view of the first vehicle and the second vehicles (Paragraphs 0117 and 0118, Fig. 22, Fig. 23, and Fig. 27)
Vehicles are nearby each other and can observe each other, especially during a close following procedure
Distance between vehicles can be 6 meters or less
Examiner is interpreting fields of view as the collective ranges one could observe from the vehicle in any three-dimensional direction
Examiner notes that based on the current interpretation, if one vehicle can observe another vehicle, then the inverse is true as well; if the vehicles are close like that in the primary reference (< 6 meters), then both vehicles will be able to observe each other, meaning that based on the current claim interpretation, the fields of view are overlapping

Regarding claim 9:
	Mudalige, as shown above, discloses all the limitations of claim 1. Mudalige further
discloses the following:
The adjusted localization of the first vehicle includes an adjusted first vehicle pose and an adjusted first vehicle pose (Paragraphs 0056, 0067, 0117, 0134, 0143, and 0146)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles
Determine the adjusted first vehicle location by minimizing distances between the pair-wise first vehicle locations (Paragraph 0117)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles
Determine the adjusted first vehicle pose by minimizing distances between the pair-wise first vehicle poses (Paragraph 0117)
Position, etc. of leader vehicle can be corrected based on reported positions, etc. of follower vehicles

Regarding claims 10-18, the limitations are similar to claims 1-9 and are rejected using the same rationale as seen in claims 1-9.

Response to Arguments
6.	Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.

	Applicant’s arguments with respect to the 102 rejections have been considered but are not persuasive. Applicant is arguing that Mudalige does not teach or suggest “pair-wise localizations for respective pairs of vehicles” as recited. However, Mudalige clearly states that relative positions of vehicles are monitored within the platoon using above described methods such as radar and vision systems (Paragraph 0116, also see Paragraphs 0056 and 0059 for localization methods using images, LIDAR, etc.) and by accurately locating one vehicle in the platoon, GPS information on the remaining vehicles can be utilized to precisely locate other vehicles in the platoon as compared to the location of the accurately located vehicle (Paragraph 0119). This is in effect a relative localization of one vehicle compared to other vehicles using GPS for obtaining their position in a global reference.
	Applicant is also further arguing that Mudalige does not teach or suggest “an adjusted localization for the first vehicle that has a minimized sum of distances to the pair-wise localizations”. However, Mudalige discloses determining a GPS vector offset for a vehicle or for an object (Fig. 11, Paragraphs 0056, 0067, 0070, and 0064), which can be used to minimize the error for localization using GPS. Furthermore, since the there is only one distance between a first and second vehicle, then that distance will always be the minimum.



Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664